Application for stay denied, without costs. Stay contained in the order to show cause is hereby vacated and set aside. We find nothing in the papers submitted upon this motion to indicate that the Supreme Court has exclusive jurisdiction of the matters alleged. The plaintiSs-appellants were given an opportunity to try their case in the Supreme Court and the dismissal of the complaint resulted because they were not prepared to go on with the trial and refused to do so. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.